Citation Nr: 1723920	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-40 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

5.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1965 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The October 2008 rating decision, in pertinent part, denied service connection for a low back disability, a right knee disability, a left knee disability, a right hip disability, and a right ankle disability, and denied entitlement to a TDIU.  In March 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case (SOC) in August 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2010.

In February 2013, the Veteran testified before the undersigned at a travel Board hearing.  A copy of the transcript is contained in the Veterans Appeals Control and Locator System (VACOLS).

Regarding the low back disability, the RO has treated this issue as a claim for service connection.  However, the Veteran originally filed a claim for service connection for a low back disability in December 1992, which was eventually denied in an October 2000 Board decision that became final.  Accordingly, the Board recharacterized the claim for a low back disability as a claim to reopen; in October 2014, the Board reopened the issue.  

In October 2014, the Board also remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  A December 2016 supplemental SOC continued the denial of claims.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The evidence of record weighs against a finding that the Veteran's low back, bilateral knee, right ankle, and right hip conditions are related to his service, to include as secondary to or aggravated by his service-connected residuals of a stress fracture of the right third metatarsal.

2.  The Veteran is not shown to be precluded from gainful employment as a result of his service-connected residuals of a stress fracture of the right third metatarsal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back condition are not met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016). 

2.  The criteria for service connection for bilateral knee conditions are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016). 

3.  The criteria for service connection for a right ankle condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 

4.  The criteria for service connection for a right hip condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016). 

5.  The criteria for a total disability rating due to individual unemployability (TDIU) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to notify has been met by way of March 2008 and July 2008 letters to the Veteran, sent prior to the issuance of the October 2008 rating decision on appeal.  Further notice was sent as directed by the October 2014 remand, prior to the re-adjudication of the issues in the December 2016 supplemental SOC.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA treatment records have also been obtained, as well as VA examination reports.  Lay statements of the Veteran are also associated with the record.  Social Security Administration records were requested; in September 2016, the RO was informed that the medical records in the Veteran's file had been destroyed and further efforts to obtain them would be futile.  Finally, the Veteran indicated that he received treatment from a private provider, Dr. C., between 1970 and 1990; he further indicated that the doctor was deceased and the records no longer existed.

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  Furthermore, continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a named chronic condition under 38 C.F.R. § 3.309(a).  

Analysis

The Veteran contends that his low back, bilateral knee, right ankle and right hip conditions are due to injuries sustained during his period of service.  Alternatively, he contends that the conditions are secondary to his service-connected residuals of stress fracture of the right third metatarsal.    

Low back condition

Service treatment records are silent as to complaint of or treatment for a low back condition.
Private medical records dated from August 1988 to October 1989 indicated that the Veteran injured his back in an industrial accident in July 1988, which resulted in pain in the lower back that radiated into the right lower extremity.  In August 1988, he underwent a decompressive lumbar laminectomy at L5, a bilateral foraminotomy, and excision of a large herniated intervertebral disc at L5-S1.  The Veteran was also found to have a neurofibroma, which was resected.  He continued to experience low back pain that radiated into the right lower extremity.  In November 1988, the laminectomy at L5-S1 was redone, as well as excision of a recurrent herniated nucleus pulposus at L5-S1, excision of a herniated nucleus pulposus at L4-L5, a bilateral foraminotomy from L4-S1, and lumbosacral fusion from L4-S1.  The Veteran's service-connected residuals of a stress fracture of the third right metatarsal were not referenced in discussion of his workers' compensation claim.

In a January 1989 letter, Dr. S. stated that the Veteran was allegedly injured on the job in July 1988 when he lifted a machine weighing 150 pounds.

VA treatment records dated from April 1991 to September 1993 reflected the Veteran's complaints of right foot pain that radiated up to the knee.  A diagnosis of persistent right leg pain, status post foot fracture and back surgery, of unknown etiology was made in February 1993.  A March 1993 entry reflected a diagnosis of low back pain, mild, status post laminectomy times two, with severe right foot pain questionably secondary to nerve root impingement.  Entries dated throughout the summer of 1993 documented ongoing treatment for pain in the low back, with right lower extremity radiculopathy.  The Veteran's complaints of pain in the right foot were attributed to the radiculopathy or to the in-service metatarsal fracture.  Right foot drop was diagnosed, for which an ankle brace was provided.

A November 1995 VA bones examination reflected the in-service injury to his right foot, as well as his post-service injury to his back and subsequent surgeries.  Subsequent to physical examination, the diagnoses were contusion of right foot, by history; and herniated intervertebral disc, L5-S1, with spinal fusion L4-L5, with right foot drop due to herniated nucleus pulposus, lumbar spine.  The examiner stated that he saw no connection between the Veteran's weakness of the right foot and any injury that could have occurred during service; if there were an injury, he opined that it left no residuals.

At his video conference before the Board conducted in June 1997, the Veteran testified that he fell in 1988 and injured his back because his right foot gave way and buckled.  The Veteran also testified that he fell about once a week because of his right foot.  He stated that each time he fell he hurt his back.  He indicated that he had been treated by a private doctor for his back between 1988 and 1990.  He continued to receive treatment at a VA outpatient clinic.  When asked when he started having problems with his leg, the Veteran stated that it had been about three weeks after he was discharged from service in 1965.  He did not go to a doctor, though, until around 1978.  He stated that he disagreed with the VA assessment that his right foot injury had healed.  He clarified that when he injured his back in 1988 while at work, he had been painting machines, and he had picked up a part of a machine when his foot gave way and he fell.  He also clarified as to the time between service and the accident in 1988 that his pain had gotten worse, as had his stumbling and falling.  The Veteran testified that before his back injury in 1988, he had pain in the foot but no numbness.  

A June 1998 VA neurological examination reflected the in-service injury to his right foot, as well as the 1988 back injury.  Subsequent to examination, the diagnoses were status post laminectomy for right lower lumbosacral herniated disc and subsequent multiple laminectomy and fusion L4-S1, with chronic low back pain and residual right, predominantly L5-S1, radiculopathy; possible superimposed right peroneal neuropathy across the fibular head; and service-connected healed right third metatarsal fracture with residual pain.  The examiner commented that the Veteran had been significantly disabled as a result of chronic regional pain syndrome, which was possibly neuropathic, as a result of his right foot injury.  The examiner noted that the Veteran's history was consistent with his right foot pain contributing to his work-related back injury in 1988.  The examiner stated that the records indicated that he injured his back while lifting a heavy object, but he had given a credible account that his right foot pain had contributed to his fall, which resulted in the initial disc herniation.  This disc herniation probably resulted in beginning weakness in the right L5-S1 distribution.  The examiner noted that the Veteran had had subsequent multiple falls related to his right foot pain and instability.  This also contributed to the subsequent development of lumbar stenosis and worsening of the neurologic deficits in his right lower extremity.  It was the examiner's opinion that the service-connected foot condition had contributed to his falls beginning in 1988, with subsequent lumbar disease and neurologic deficits.

A June 1998 VA general medical examination deferred comment to the VA orthopedic examination report.  It was noted in an August 1998 addendum, however, that based on the material that was reviewed, the examiner could find no causal relationship between the Veteran's right foot injury in 1965 and his back injury at work in 1988.

A June 1998 VA feet examination reflected the Veteran's in-service injury to his right foot, as well as his post-service medical history.  Current physical examination of his right foot revealed no abnormalities, although he did have some tenderness to palpation about the metatarsal phalangeal joints dorsally.  A contemporaneous x-ray study of his low back showed degenerative disc disease at L4-L5 and L5-S1, with fusion at that level.  Following review of the Veteran's chart and physical examination, the examiner stated that he found no causal relationship between the in-service stress fracture in the right foot and his multiple laminectomies, with resultant partial right foot drop.

Correspondence from one of the Veteran's private physicians, Dr. C., dated in February 1999, indicated that he saw the Veteran for a right foot problem in August 1990.  At that time, the Veteran reported a history of foot and back trouble and a diagnosis of Morton's neuroma of the foot.  The Veteran felt that his foot giving way caused his back problems, which had been treated since 1988.  Dr. C. did not provide any further comment as to the Veteran's belief that his foot problem had caused his back problems.

An October 1999 VA peripheral nerves examination reflected the in-service injury to his right foot, his post-service medical history, and his current complaints.  Subsequent to review of the claims file and physical examination of the Veteran, the diagnoses were status post multiple lumbar laminectomies, with chronic low back pain and distal lower extremity weakness; and chronic right foot pain, which appeared historically to be related to the in-service fracture of the right foot.  The examiner commented that it was very difficult to render an exact opinion as to any relationship between the in-service injury to his right foot and his back problems and neuropathy because of the length of time since the original problems and because of some conflicting statements made by the Veteran with regard to how he incurred his low back injury.  From the Veteran's account, it appeared that the pain in his right foot had remained constant and had not changed in nature whatsoever since the initial injury in 1965.  The Veteran contended that his right foot pain caused him to sustain his low back injury.  The examiner stated that he agreed with the opinions of previous physicians, that this premise would be very unlikely.  The examiner could not see how pain in the right foot could result in somebody falling so hard as to injure the back and result in multilevel disc problems.  The records clearly indicated that the Veteran initially said that his back problem started as he was attempting to lift a heavy object.  The examiner would not have been surprised for the Veteran to have had preexisting radiculopathy leading to some form of weakness in the right lower extremity, which contributed to making his fall more severe.  This problem would be totally unrelated to the Veteran's service-connected condition from 1965.  As to the pain in his right foot, the examiner found that etiologically, it would be very surprising that such a degree of pain still existed from a healed fracture, although the Veteran was adamant that his right foot pain had persisted since the day he fractured his foot.  The examiner did not believe that any further diagnostic tests were needed, and one could safely say that no clear cut etiological relationship could be established between the service-connected right foot condition and the incident that occurred in 1988 leading to his low back pain.

An October 1999 VA feet examination was conducted by one of the same examiners from June 1998.  The examiner reiterated his earlier comments that there was no relationship but conducted another examination regardless.  Subsequent to examination, the examiner noted that he was a board-certified orthopedist.  He had found no evidence of service-connected residuals of the fracture to the right third metatarsal.  It was his opinion that the Veteran's history of a right foot stress fracture of the third metatarsal had not caused, aggravated, or accelerated any nonservice-connected disability.  The examiner stressed that there was no medical evidence that suggested that the lumbar laminectomy was related to his service-connected stress fracture of the foot.  There was also no medical evidence to support that the neuropathy, which was likely caused by a compression about the fibular head, was related to his third metatarsal fracture.  The Veteran's complaints of pain in the right foot were either due to a subsequent separate evolution of metatarsalgia in the second metatarsal head or to his sciatic radiculopathy, but not to his service-connected stress fracture of the third metatarsal.  The limited motion and reduced strength in the right ankle were not due to the metatarsal fracture, but rather the result of his peroneal neuropathy.  It was the examiner's opinion that the residuals of the fracture of the right third metatarsal had not caused any increase in the low back disability, including sciatic neuropathy affecting the right lower extremity.

Additional VA treatment records dated through December 1999 documented treatment received by the Veteran for his low back pain but offered no clinical discussion relating either the chronic low back pain or his right lower extremity neuropathy to his service-connected right foot disability.

Imaging of the Veteran's spine in May 2001 resulted in an impression of post-posterative changes and fairly high grade spinal stenosis at L3 and L4, with multiple enhancing intrathecal nodules.  The treatment provider noted the back was largely unchanged since the previous MRI eight years prior.

The Veteran underwent a VA examination in July 2008 to determine whether his low back, bilateral knee, right ankle, and right hip conditions were due to or aggravated by his service-connected residuals of stress fracture of the right third metatarsal.  After review of the claims file and examination of the Veteran, the examiner noted the 1990 workman's compensation injury where the Veteran evidently caught his foot on something or stepped into a hole.  The Veteran had fallen on his right side, and the primary problem that had resulted was a herniated disc in the back.  He underwent a laminectomy in 1990 which had resulted in a right foot drop and some residual neuropathic pain that was most likely due to scar tissue on the right side.  The examiner found that there was absolutely no indication that the Veteran's service-connected foot issue had contributed to or caused his workman's compensation injury.  The examiner explained that all of the residuals that the Veteran had in his back, right hip, bilateral knees, and right ankle were secondary to the workman's compensation injury that he sustained in 1990 and were not connected at all with any problem that he sustained with his stress fracture from service.  Indeed, the Veteran was noted to have no disability or issue related to his healed stress fracture of the third metatarsal.  The examiner therefore opined that the Veteran's back, right hip, bilateral knees, and right ankle conditions were not secondary to his military-acquired stress fracture that had left no residuals.          

The Veteran testified at his February 2013 travel Board hearing that in addition to his previously offered theory that his low back disability was secondary to his service-connected residuals of stress fracture of the right third metatarsal, he believed that his low back disability had its onset in service.  Specifically, he reported that when his drill sergeant had injured his right foot by stepping on it in 1965, his low back had also been injured when the drill sergeant had tossed him to the ground.  He stated that he had not previously said anything about this injury because the drill sergeant had told him that nobody would believe him.  The Veteran further testified that he had experienced low back pain after service in the 1970's prior to his 1990 work-related back injury.  

In January 2015, the Veteran's brother submitted a statement in which he stated he remembered that the Veteran was injured while in service by his drill sergeant and treated by Dr. C from 1970 to 1990.  He further stated that attempts were made to locate the treatment records but that they had been destroyed.

In January 2016, the Veteran underwent further VA examination in conjunction with his claim.  After review of the claims file and examination of the Veteran, the examiner opined that the current low back disability, bilateral knee arthritis, right hip and right ankle conditions were less likely as not due to the Veteran's period of service, including a May 1965 injury from when his drill sergeant stepped on his right foot and threw him to the ground. The Veteran had healed from the stress fracture as documented in 1965; subsequent X-rays failed to show any residual problems.  The examiner noted that most of time stress fractures healed without leaving sequelae.  He further opined that the Veteran developed degenerative joint disease of lumbar spine, knee, hip and right ankle due to trauma to the spine and ankle, as well as the aging process.  He found no residuals of the right foot injury from service and stated that the current neurological deficits in the foot were more likely due to his lumbar condition and diabetic neuropathy.  Finally, he opined that aggravation (permanent worsening of the underlying disability beyond natural progress) by any the residuals of stress fracture of the right third metatarsal had not occurred as any residuals were minimal or non-existent.

After thorough consideration of the evidence of record, the Board finds that service connection for the Veteran's low back condition is not warranted on either a direct or secondary theory of entitlement.

The record reflects that the Veteran has a current diagnosis of degenerative joint disease in his lumbar spine, as documented in the January 2016 VA examination.  While the medical evidence of record shows no complaints of or treatment for a low back condition in service, the Veteran testified in February 2013 that his back was injured when his drill instructor threw him to the ground.  Affording the Veteran the benefit of the doubt as to the in-service injury, the Board finds that the current disability and in-service incident elements of service connection are met.  Thus, the inquiry turns to whether a nexus exists between the in-service incident and the Veteran's currently diagnosed back condition.

In this regard, the Board finds that the Veteran is neither competent nor credible as to the etiology of his back condition.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain in his back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of a lumbar spine condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation of conditions such as arthritis involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where a condition has multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.

Furthermore, the Board finds the Veteran less than credible as to the claims of treatment for his back from Dr. C. and the circumstances surrounding the fall in 1988.  In weighing credibility, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  

In this case, the Board finds that the Veteran's current statements concerning the onset and continuity of his back condition lack credibility as they are inconsistent with other evidence of record.  The Veteran alleged that his back was injured as the result of a fall at work in 1988 due to his right foot giving way.  However, workers' compensation records contain no reference to the foot; the injury was attributed to lifting a heavy item.  In October 1989, treatment records contain the Veteran reported that he injured himself at work while doing some bending and lifting; he described twisting and falling as the precipitating events for his low back pain.  Furthermore, the Veteran later testified at the February 2013 hearing before the Board that his back was injured in service when his drill sergeant threw him to the ground.  Service treatment records reflect an injury to the right foot only.  

The Veteran's contentions of continuous pain since service are at odds with the April 1975 VA examination which indicated that the Veteran was able to bend, stoop, and squat without difficulty.  Furthermore, it appears that the Veteran first sought treatment for his back after the 1988 injury, not in 1970.  Because the Veteran's statements regarding the onset and etiology of his low back condition, made in connection with his pending claim for VA benefits, are inconsistent with each other and with his treatment records compiled for the purposes of obtaining medical care, the Board finds that his lay statements on this issue are not credible.  Consequently, the Board assigns little probative value to them.

Instead, the Board finds the objective medical evidence, including the collective VA examination reports, to be highly probative to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Most recently, the January 2016 VA examiner found that the current low back condition was less likely as not due to the Veteran's period of service, including as the result of being stepped on and thrown to the ground by the drill sergeant.  The examiner noted that the right foot stress fracture incurred in service was documented as healed in 1965, with subsequent X-rays failing to show any residual problems.  The examiner attributed the Veteran's back condition to trauma to the spine due to the 1988 fall, as well as the aging process.  Previously, the July 2008 examination report unequivocally stated that there was no indication that the service-connected foot issue predisposed the back injury; in other words, the issue with his foot did not contribute to or cause his fall.  The October 1999 examiner could not see how pain in the right foot could result in somebody falling so hard as to injure the back and result in multilevel disc problems.  As such, the weight of the evidence is not so evenly balanced as to require the application of the benefit of the doubt in resolving the issue of entitlement to secondary service connection.  38 U.S.C.A. § 5107(b).  In fact, the weight of the clinical evidence is unequivocally against the Veteran's claim.

The Board notes that the June 1998 VA examiner stated that it was his opinion that the Veteran's service-connected foot condition had contributed to his falls beginning in 1988, with subsequent lumbar disease and neurologic deficits.  The examiner was thorough in the reasoning given to support his opinions and the Board has no reason to question the validity of the examiner's conclusions but for the sheer number of clinical opinions of record that reach the exact opposite conclusion.  Thus, there is one informed clinical opinion in support of the Veteran's claim for service connection for a low back disorder on a secondary basis, and seven informed clinical opinions directly against the claim, rebutting any causal or aggravating relationship between his low back disorder and his service, to include the service-connected residuals of a stress fracture of the right third metatarsal.  

In reaching this determination, as to weighing the clinical evidence of record, the Board notes that neither the Veteran's VA treatment records nor his private medical records offer any clinical discussion relating the low back disorder to his service, either directory or on a secondary basis.  Indeed, they initially reflected diagnosis and treatment within the context of the Veteran's workers' compensation claim.  The February 1999 correspondence from Dr. C. merely reiterated the Veteran's belief that his service-connected right foot disability caused his low back problem.  Dr. C. did not incorporate this belief as to causation into his discussion of the diagnosis and treatment.  Given this silence as to the etiology of the low back condition, the Board does not view this evidence as either for or against the claim.

As directed by the October 2014 remand, the January 2016 VA examiner also addressed the issue of aggravation, finding that no aggravation of the Veteran's low back condition occurred due to the residuals of the right foot stress fracture.  He stated that the residuals were so minimal or non-existent as to not contribute to any aggravation.

Finally, as chronicity of a low back condition in-service is not supported by the service treatment records, a showing of continuity of symptomatology after service is required to support the claim.  In this regard, the Board acknowledges that the Veteran and his brother testified that he sought treatment for back pain in the immediate post-service years and records of such treatment are apparently not available.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for many years after service.  As discussed above, the Veteran is not considered an accurate historian.  Dr. C.'s records are unavailable; however, his February 1999 correspondence indicates treatment as of 1990 for a right foot problem.  It appears the Veteran first began treatment for his back after 1988.  This long period without complaint or treatment related to the back weighs against the claim.

Based upon the evidence of record, the Board concludes that entitlement to service connection for a low back condition cannot be granted.  The competent, probative evidence does not reflect a nexus between any in-service incident and the Veteran's currently diagnosed low back condition; furthermore, the objective medical evidence rejects any nexus between the Veteran's service-connected right foot disability and the low back condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  

Bilateral knee conditions

A January 1975 letter from Dr. C., a private physician, stated that the Veteran had complained of right lateral knee pain for several weeks.  The Veteran stated that he hurt the right knee one year prior.  X-rays of the knee were normal; the doctor stated some ligamentous inflammation was likely present.

The Veteran underwent VA examination in April 1975 for his foot. He described knee irritation.  The examiner noted the Veteran was able to walk with a normal gait and able to bend, stoop, and squat without difficulty.  No diagnosis was given for the knee.

December 1993 bone imaging found minimally increased uptake in the shoulders, hips, knees, ankles, and feet.  The uptake in several joints was thought to be degenerative in origin.  VA treatment notes from July 1995 contained the Veteran's report that foot pain used to radiate to his right knee, but was only felt in his ankle presently.  The Veteran stated it had been a problem since at least 1992.  VA treatment notes from December 1996 contained the Veteran's report of knee pain.  Imaging of the right knee in January 1997 found no definite abnormality.

In May 2008, the Veteran submitted a claim in which he described right knee problems, specifically pain that limits his ability to ambulate and stand.  In July 2008, the Veteran reported that pain in his right knee had worsened.

A July 2008 VA examination documented the Veteran's complaints of achiness and stiffness in both knees.  He denied swelling, instability, and locking.  He also denied use of any braces, but reported using a cane.  Upon physical examination, there was no tenderness or swelling.  The Veteran was able to flex to 140 degrees and extend to zero degrees.  The examiner noted that the Veteran walked with a limp to the right; however, he attributed that to his foot drop as a residual of his lumbar spine surgery.  Imaging of the knees found no fracture, subluxation, or dislocation of the right knee.  No join effusion or space narrowing was identified.  Minimal osteophyte formation in the medial patellofemoral compartment and early enthesophyte of the quadricep insertion were documented.  In the left knee, medical joint space narrowing with sclerosis of the articular surface was noted; no evidence of fracture or effusion was found.  The examiner diagnosed degenerative joint disease of the bilateral knees.  He found that the knee conditions were secondary to the back injury sustained by the Veteran and not connected at all with any problem that he sustained with his stress fracture in service.  The examiner opined that the joint conditions were not secondary to his military acquired stress fracture that left no residuals.

While an August 2013 VA examination did not fully evaluate the knee, the examiner noted the Veteran's report that he had adjusted the way he walked to decrease the pain in his right ankle and knee.

In January 2015, the Veteran submitted a statement in which he described receiving treatment from Dr. C. for his knees between 1970 and 1990.  

In January 2016, the Veteran underwent further VA examination in conjunction with his claims. The examiner found that the degenerative joint disease of the bilateral knees was less likely as not due to the Veteran's service, including a May 1965 injury when his drill sergeant stepped on his right foot and threw him to the ground.  The examiner stated that the disease in the knees was due to trauma to his spine and ankle, as well as the aging process.  No aggravation was noted in light of the minimal or non-existent residuals of the stress fracture of the third right metatarsal.  

After thorough consideration of the evidence of record, the Board finds that service connection for the Veteran's bilateral knee conditions are not warranted on either a direct or secondary theory of entitlement.

The record reflects that the Veteran has a current diagnosis of degenerative joint disease in his bilateral knees, as documented in the January 2016 VA examination.  While the medical evidence of record shows no complaints of or treatment for a knee condition in service, the Veteran testified in February 2013 that his drill instructor threw him to the ground and he landed on his knees.  Affording the Veteran the benefit of the doubt as to the in-service injury, the Board finds that the current disability and in-service incident elements of service connection are met.  Thus, the inquiry turns to whether a nexus exists between the in-service incident and the Veteran's currently diagnosed bilateral knee conditions.

The Board acknowledges the Veteran's assertions that his bilateral knee conditions are related to his service, to include as secondary to his service-connected foot injury.  Although lay persons are competent to provide opinions on some medical issues, determining the nature and etiology of complex conditions, such as those at issue, falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding the etiology of complex diseases requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d at 1376.  The question of causation of conditions such as degenerative joint disease involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where degenerative joint disease has multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.

Furthermore, the Board finds the Veteran's current statements made in conjunction with his claim to be in conflict with his treatment records.  For example, the January 1975 letter from Dr. C., a private physician, noted the Veteran's report of injuring his knee one year prior.  This is in conflict with the Veteran's February 2013 testimony that his knees were injured during the incident in service.  VA treatment notes from July 1995 contained the Veteran's report that right knee pain had been a problem since at least 1992.  In weighing credibility, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 507-13.  In this case, the Board finds that the Veteran's statements concerning the onset and continuity of his knee conditions lack credibility as they are inconsistent with other evidence of record.

The Board finds the objective medical evidence, including the VA examination reports, to be highly probative to the issue at hand.  The July 2008 examiner found that the knee conditions were secondary to the back injury sustained by the Veteran and not connected at all with any problem that he sustained with his stress fracture in service.  The examiner opined that the joint conditions were not secondary to his military acquired stress fracture that left no residuals.  The January 2016 examiner found that the degenerative joint disease of the bilateral knees was less likely as not due to the Veteran's service, including the May 1965 incident when his drill sergeant stepped on his right foot and threw him to the ground.  The examiner stated that the disease in the knees was due to trauma to his spine and ankle, as well as the aging process.  No aggravation was noted in light of the minimal or non-existent residuals of the stress fracture of the third right metatarsal.  

The competent and credible evidence of record does not reflect a nexus between any in-service injury, event, or diagnosis related to his current knee conditions.  Furthermore, there is no indication that the bilateral knee conditions manifested to a compensable degree within one year following separation from service.  Chronicity during service or continuity of symptomatology after service is not demonstrated by the competent and probative evidence of record.  38 C.F.R. § 3.303(b), 3.307, 3.309.

Based upon the above, the Board finds that the evidence of record is against a finding of service connection for the Veteran's bilateral knee conditions, to include as secondary to his service-connected residuals of a right third metatarsal stress fracture.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  

Right ankle and right hip

Service treatment records are silent as to complaints or treatment related to the right ankle or hip.

In April 1991, the Veteran complained of pain radiating from the metatarsal head to his right hip.

In January 1993, VA treatment records noted chronic leg and hip pain.  In September 1993, the Veteran complained of pain in his back, radiating to his legs.  December 1993 bone imaging found minimally increased uptake in the shoulders, hips, knees, ankles, and feet.  The uptake in several joints was thought to be degenerative in origin.  

VA treatment notes from July 1995 contained the Veteran's report that foot pain used to radiate to his right knee, but was only felt in his ankle presently.  The Veteran stated it had been a problem since at least 1992.  

In August 1996, VA treatment records noted that the Veteran was unable to flex or extend his right ankle.  December 1996 treatment notes contained the Veteran's report of continuous, severe hip pain.  Imaging of the hip conducted in January 1997 found no significant abnormality.  

In January 1998, the Veteran reported pain starting on the top of his right foot radiating to the front of his ankle.  

In January 2001, imaging of the ankle showed posterior calcaneal spurring with a possible small avulsion fracture of indeterminate age.  Otherwise, the ankle was deemed unremarkable.

In March 2003, VA treatment notes documented the Veteran's report of worsening anterior thigh pain bilaterally.  The physician noted that a significant portion of the pain was in fact back pain.

In August 2004, VA treatment records noted the Veteran's drop foot and medial lateral instability of the ankle as the result of his service-connected condition.

In July 2008, ankle imaging was conducted; the reported impression was that other than minimal generalized osteopenia, no significant abnormalities were demonstrated and no evidence of any recent or old fracture was found.

The Veteran underwent VA examination in August 2008 in conjunction with his right ankle and hip claims.  He reported stiffness, pain, and limited range of motion in the ankle.  The examiner noted that the limited range of motion was due to foot drop as a result of his previous laminectomy.  No flare-ups were reported.  Upon physical examination, there was no instability anteriorly, posteriorly, laterally, or medially.  The Veteran reported pain in his hip but no flare-ups.  Physical examination revealed no tenderness in the hip, with flexion to 125 degrees and abduction of 45 degrees.  Some pain was produced upon repeated flexion, extension, and rotation of the hip.  The examiner diagnosed a normal right ankle and degenerative joint disease of the right hip.  He opined that the right ankle and hip were secondary to the back injury and not connected at all to the stress fracture incurred in service.  

In August 2013, the Veteran was evaluated for his service-connected right foot stress fracture.  The examiner identified a healed right foot fractured stemming from the in-service injury, as well as hallus rigidus.  The Veteran reported adjusting his gait to decrease the pain in his right ankle and knee.

In January 2015, the Veteran submitted a statement in which he reported receiving treatment from Dr. C. from 1970 to 1990 for his back, knees, right hip and ankle.

Imaging of the ankle in January 2016 found no acute fracture or dislocations. Calcifications of the lateral stabilizing ligaments suggested prior injury.  Small dorsal and plantar calcaneal spurs were noted.

The Veteran underwent VA examination in January 2016 conjunction with his right ankle claim.  The examiner opined that the right ankle condition was less likely than not due to the Veteran's period of service, including the May 1965 injury from when his drill sergeant stepped on his right foot and threw him to the ground.  The right third metatarsal stress fracture was healed as documented in 1965 and subsequent x-rays failed to show any residual problems.  The examiner stated that the Veteran developed degenerative joint disease of the right ankle due trauma to the spine and ankle, as well as the aging process.  The examiner also found no aggravation due to any residuals of stress fracture of the right third metatarsal, as any residuals were minimal or non-existent.

In March 2016, VA treatment notes documented the Veteran's report that his drill sergeant stomped on his foot and ankle in service, causing fractures.  

After thorough consideration of the evidence of record, the Board finds that service connection for the Veteran's right ankle and hip conditions are not warranted on either a direct or secondary theory of entitlement.

The record reflects that the Veteran has current diagnoses of lateral collateral ligament sprain (chronic) in the right ankle and osteoarthritis in the right hip, as documented in the January 2016 VA examination.  While the medical evidence of record shows no complaints of or treatment for an ankle or hip injury in service, the Veteran testified in February 2013 that his ankle and hip were injured when his drill instructor threw him to the ground.  Affording the Veteran the benefit of the doubt, the Board finds that the current disability and in-service incident elements of service connection are met.  Thus, the inquiry turns to whether a nexus exists between the in-service incident and the Veteran's currently diagnosed right ankle and hip conditions.

The Board acknowledges the Veteran's assertion that his right ankle and hip conditions are related to his service, to include as secondary to his service-connected right third metatarsal stress fracture residuals.  Although lay persons are competent to provide opinions on some medical issues, determining the nature and etiology of complex conditions, such as those at issue, falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding the etiology of complex diseases requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d at 1376.  As such, the Board assigns no probative value to the Veteran's assertions regarding a nexus between his service and his current right ankle and hip conditions.

Furthermore, the Board finds the Veteran's current statements made in conjunction with his claim to be in conflict with his treatment records.  For example, VA treatment notes dated July 1995 documented the Veteran's report of ankle pain beginning in approximately 1992.  This is in conflict with the Veteran's February 2013 testimony that his ankle was injured during the incident in service.  The first note of hip pain in the Veteran's medical records is found in 1991.  The Veteran submitted a statement in which he alleged receiving treatment from Dr. C. for his right hip between 1970 and 1990.  However, Dr. C.'s letter of February 1999 referenced treatment only for right foot and back conditions.  In weighing credibility, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 507-13.  In this case, the Board finds that the Veteran's statements concerning the onset and continuity of his right ankle and hip conditions lack credibility as they are inconsistent with other evidence of record.

The Board finds the objective medical evidence, including the VA examination reports, to be highly probative to the issue at hand.  The July 2008 examiner found the right ankle to be normal and opined that any ankle condition would be secondary to the Veteran's back injury rather than his healed metatarsal fracture.  Similarly, the examiner found that the hip arthritis was more likely connected to the on the job injury to the Veteran's back than to the service-connected fracture of the foot.  The examiner further opined that the joint conditions were not secondary to the stress fracture without residuals.  The January 2016 examiner considered the Veteran's lay evidence regarding the in-service injury, but found that the current right hip and ankle conditions were less likely as not due to the Veteran's service, including the May 1965 incident when his drill sergeant stepped on his right foot and threw him to the ground.  The examiner stated that the Veteran developed degenerative joint disease in his hip and ankle due to trauma to his spine and ankle, as well as the aging process.  No aggravation was noted in light of the minimal or non-existent residuals of the stress fracture of the third right metatarsal.  

The competent and credible evidence of record does not reflect a nexus between any in-service injury, event, or diagnosis related to the Veteran's current right ankle or hip conditions.  Furthermore, there is no indication that the ankle or hip conditions manifested to a compensable degree within one year following separation from service.  The Veteran testified to seeking treatment in 1970, approximately five years after his separation from service.  Chronicity during service or continuity of symptomatology after service is not demonstrated by the competent and probative evidence of record.  38 C.F.R. § 3.303(b), 3.307, 3.309.

Based upon the above, the Board finds that the evidence of record is against a finding of service connection for the Veteran's right ankle or hip conditions, to include as secondary to his to service-connected residuals of stress fracture of the right third metatarsal.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  

III.  Total Disability based on Individual Unemployability

The Veteran contends that a total disability rating based on individual unemployability is warranted due to service-connected disabilities.  He is currently service-connected for residuals of stress fracture of the right third metatarsal rated at 10 percent.

VA will grant a total, 100 percent rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

If the Veteran has only one service connected disability, it must be rated at least 60 percent disabling to qualify for a schedular TDIU rating.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Where these percentage requirements are not met, as in the present case, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it must be considered whether to refer a TDIU claim to the Director of Compensation Service for extraschedular consideration when the Veteran's service-connected disabilities do not meet the schedular percentage requirement.  See 38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Van Hoose, 4 Vet. App. at 361.  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

Turning to the evidence of record, the Veteran was employed at the time of his back injury in approximately July 1988.  As of 1993, VA treatment records reflected the Veteran's report that he was retired after working in the oil fields.  The Veteran stated that he was not employable due to a back injury.  His source of income was listed as SSI.  A June 1993 VA treatment record noted the Veteran's report that he worked as a painter until he hurt his back.  On a September 1993 pain management intake form, the Veteran reported disabling pain for the past five years; he indicated the location of his pain was in the lower back and right leg.  

A May 1995 VA treatment note indicated that the Veteran's back surgery was the result of an "on the job" back injury.  In November 1995, a VA neurology note discussed the etiology of the back condition.  The note stated that the Veteran injured his back on the job in July 1988 while working as a painter.  

In July 1997, the Veteran testified before a DRO that he fell at least weekly due to his right foot disability.   

An August 2004 VA treatment note opined that the Veteran suffered from foot drop and medial lateral instability of the ankle as a result of his service-connected right foot condition. 

The Veteran submitted an Application for Increased Compensation based on Unemployability (VA Form 21-8940) in July 2008, in which he stated that he became disabled in 1988.  His stated occupation at that time was as a painter.

In May 2008, the Veteran submitted a statement in which he described how his right knee problems, especially pain, limited his ability to ambulate and stand.  He indicated his other medical conditions contributed to these restrictions as well.  

Upon VA examination in August 2008, the examiner noted the Veteran's report of pain in the right foot, along with stiffness and limitation of motion.  The examiner stated that the limited range of motion was due to the foot drop as a residual of his laminectomy.  The Veteran did not report any flare-ups.  The examiner stated that his right foot affected his daily activities in regard to limited walking and standing.  The examiner opined that there was no disability related to the third metatarsal fracture.  He further opined that the Veteran was unemployable due entirely to his back and cerebrovascular conditions, rather than his right third metatarsal injury.  

In January 2016, a second VA examiner opined that the Veteran's current neurological deficits in his foot were more likely due to his lumbar condition and diabetic neuropathy.  The examiner stated there were no residuals of the right foot injury from service.

After thorough consideration of the above, including the lay testimony of record, the Board finds that the evidence does not persuasively show that the Veteran has such significant impairment in his overall functional abilities due to his service-connected right foot disability as to preclude his ability to obtain or retain substantially gainful employment.  The August 2008 VA examiner found that the Veteran's collective right foot conditions resulted in restrictions on walking and standing, but stated there was no disability due to the service-connected third metatarsal fracture.  Likewise, the January 2016 VA examiner stated there were no residuals of the right foot injury from service.  While the Veteran certainly is experiencing limitations on his ability to conduct his daily activities, the evidence of record does not reflect that his service-connected metatarsal injury is the cause of these limitations.  Instead, it appears that his non-service-connected back is a significant factor in his limitations.

While cognizant of the Veteran's impairment from service-connected disability, this limitation is recognized by his 10 percent disability rating.  However, it is not persuasively shown that the Veteran's service-connected disability precludes a substantially gainfully occupation.  In reaching this determination, consideration was not given to the Veteran's advancing age or nonservice-connected conditions, including those discussed herein.

The Board acknowledges the Veteran's assertions that he is unemployable due to his service-connected disability.  He is competent to describe the symptoms he experiences.  However, the record does not indicate, and the Veteran has not asserted, that he has any specific medical expertise or experience which would enable him to offer an expert medical opinion regarding the type and degree of the occupational impairment associated with his right foot disability.  The competent medical evidence offering detailed findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the functional impact of his service-connected disability on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the unbiased, competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disability on his employability.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disability.  The fact that he is unemployed or has difficulty obtaining or following employment is not enough to warrant entitlement to a TDIU. The ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  In the present case, the evidence does not show that he is incapable of performing the physical and mental acts required for sedentary employment due solely to his service-connected disability.  

While the Board remains sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  After considering the limitations related to the service-connected disability as shown by the credible lay and medical evidence, the Veteran is not shown to be incapable of performing the type of work for which he had prior work experience when considering the symptomatology and functional impairment of service-connected disability alone, without regard to age or nonservice-connected disabilities.  Referral of the claim to the Director of Compensation Service for extraschedular consideration is not warranted for the period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a right ankle condition is denied.

Entitlement to service connection for a right hip condition is denied.

Entitlement to total disability rating due to individual unemployability is denied.




____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


